UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5013



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARMANDO BETANCOURT GONZALEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-04-2)


Submitted:   November 4, 2005          Decided:     December 19, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. Amy E.
Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Armando Betancourt Gonzalez pled guilty to one count of

possession with intent to distribute at least 500 grams of cocaine,

in violation of 21 U.S.C. § 841(a)(1) (2000).        He was sentenced to

the statutory minimum term of five years’ imprisonment. On appeal,

counsel filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds for

appeal but addressing whether the district court committed plain

error in denying the motion to suppress evidence.              Gonzalez was

informed of his right to file a pro se supplemental brief, but did

not do so.    The Government did not file a brief.       Finding no error,

we affirm.

             It has long been established that a valid guilty plea

waives all antecedent nonjurisdictional defects.           See Tollett v.

Henderson, 411 U.S. 258, 267 (1973); United States v. Cain, 155

F.3d 840, 842 (7th Cir. 1998). Because a review of the plea

colloquy     shows   that   Gonzalez’s   guilty   plea   was   knowing   and

voluntary, and without the benefit of a plea agreement reserving

the right to challenge the denial of the motion to suppress, he has

waived his right to challenge that ruling.

             Because Gonzalez was sentenced to the statutory minimum

term of imprisonment, we find no error with the application of the

sentencing guidelines.




                                   - 2 -
            As required by Anders, we have examined the entire

record in this case and found no error.         Accordingly, we affirm

Gonzalez’s conviction and sentence.         This court requires that

counsel inform Gonzalez, in writing, of his right to petition the

Supreme Court of the United States for further review.            If he

requests that a petition be filed, but counsel believes such a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.       Counsel’s motion must

state that a copy thereof was served on Gonzalez.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -